Citation Nr: 1821015	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent, prior to September 1, 2006, for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1964 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2017 correspondence from the Veteran's attorney, it was reported that the Veteran was satisfied with the 70 percent rating assigned for his service-connected PTSD beginning September 1, 2006.  The Veteran limited his appeal to an increased initial rating for PTSD prior to September 1, 2006.  Therefore, the Board has limited its consideration accordingly.


FINDING OF FACT

For the period prior to September 1, 2006, the Veteran's PTSD with  MDD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met for the period prior to September 1, 2006.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his symptoms of PTSD were worse than contemplated by the rating currently assigned for the period prior to September 1, 2006.  

The medical evidence of record reflects that the Veteran had a history of alcohol and substance abuse that was in remission.  He endorsed occasional panic attacks, depression, anxiety, fuzzy thoughts, daytime sleepiness, nightmares, intrusive thoughts, low self-esteem, chronically-dysphoric mood, anger control issues, loss of interest in activities, avoidance behaviors, chronic low energy, concentration problems, feelings of guilt, interrupted sleep, and other sleep disturbances.  He reported hospitalizations for suicidal ideations in 1995, 1998, and 1999.  In August 1999, the Veteran reported he was unemployed and homeless, with no close friends or family.  The Veteran was single, divorced three times, lived alone, and had an adult son who was in prison for attempted murder.  He reported that he had family nearby but that they did not have close relationships or regular contact, with the exception of his mother.  He stated he did not have close friendships or romantic relationships.  In 2000, he reported employment as a truck driver, and regularly attended substance abuse meetings.  However, he also reported being fired from four jobs in the past due to poor attendance and substance abuse issues.  

At a February 2000 VA examination, the Veteran reported that he had recently been working as a truck driver.  He reported increased symptoms of unrestful sleep and daytime sleepiness.  It was noted that the Veteran had an anxiety disorder, PTSD, and some problems with depression.  The Veteran reported that he had been sober for approximately six months.  It was noted that the Veteran would be further evaluated by psychiatry.

In March 2000, the Veteran was afforded a VA PTSD examination.  At that time, the Veteran reported that he was still employed as a truck driver and that he lived alone in Vancouver.  He reported that he continued to his distressing recollections of his traumatic in-service experiences.  The Veteran reported that he experienced a chronically dysphoric mood, low self-esteem, and anger problems.  He had occasional panic attacks, during which he felt tightness in his chest, lightheadedness, excessive sweating, and fear that he would have a heart attack.  He experienced a lack of interest in pleasurable activities and reported that his only hobbies were reading and going to alcoholics anonymous (AA) meetings.  The Veteran reported that he experienced difficulty getting close to others, that he did not have any friends, and that he had not had a girlfriend for over 18 months.  The Veteran reported chronic low energy, troubles with concentration, and difficulty staying asleep at night.  He reported that he had problems with authority figures and had been fired on four separate occasions due to attendance problems related to drug and alcohol abuse.  He reported that he avoided talking and thinking about his traumatic experiences. 

Upon mental status examination, the Veteran was cooperative, casually dressed, and adequately groomed.  He was oriented to person, place, and time; but not to the purpose of the evaluation being conducted.  His speech was clear, coherent, and goal-directed.  He admitted to suicidal ideations as recently as July 1999.  He denied homicidal and psychotic ideations.  There was no evidence of hallucinations, delusions, or significant cognitive impairment.  His mood was noted to be chronically dysphoric and anxious, and he exhibited a restricted range of affect.  The Veteran's recent and remote memory abilities appeared to be within the average range.  The examiner found that the Veteran currently met the criteria for mild symptoms of PTSD.  It was noted that the Veteran's prior levels of social and industrial functioning appeared to be the result of polysubstance abuse, but currently he was only mildly impaired by his PTSD and MDD.  The examiner further noted that the Veteran appeared to be competent to manage his own affairs, so long as he maintained his sobriety.  The examiner diagnosed PTSD, MDD, polysubstance abuse in remission, and alcohol dependence in remission.  The examiner assigned a Global Assessment of Functioning (GAF) score of 61, indicative of mild impairment.  

A review of the VA Medical Center mental health treatment records from 2000 through 2006 shows that in January 2001, the Veteran reported he was no longer employed as a truck driver.   He reported that since becoming sober, he had difficulty maintaining employment.  His reasons for unemployment were not elaborated upon other than physical labor caused him to experience back and leg pain.  The Veteran was occasionally noted to work at least part-time as a substance abuse counselor.  Throughout his mental health treatment from 2000 to 2006, the Veteran generally reported with mild symptoms of anxiety, panic, depression, irritability, anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was noted to be in prolonged recovery from polysubstance abuse and maintaining his sobriety.  The Veteran reported that he had friends through AA and that he attended "get togethers" with those friends.  He reported having a relationship with his granddaughter, who he took to dance class and out to eat once a week.  The Veteran was noted to be getting himself on track so that he could be of more support to his son, who was incarcerated for attempted murder.  The Veteran generally presented with a mildly dysphoric mood, and anxiety.  He did not have suicidal or homicidal ideations, and did not exhibit delusions or hallucinations.  He did not present with impairment in speech, thought content, orientation, or upkeep of appearance.  There is no indication from the VA Medical Center mental health treatment notes of record to show that the Veteran was experienced serious or significant symptoms of PTSD or depression.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD for the period prior to September 1, 2006.  In this regard, there is no indication from the record that the Veteran had occupational and social impairment with deficiencies in most areas.  The March 2000 VA examiner specifically noted that the Veteran's current symptoms of PTSD and MDD were mild in nature and that his prior increase in symptoms was related to his substance abuse problems.  The Veteran was able to maintain his sobriety for the period prior to September 1, 2006, and was, at times, able to maintain employment.  There was no indication from the record that the Veteran's inability to maintain employment at any time during the period in question was solely the result of his PTSD.  In fact, it was indicated in the record that the Veteran wished to obtain a job that involved less physical labor than truck driving as those activities were causing him to experienced unrelieved physical ailments such as back and foot pain.  There is no indication from the record that the Veteran was experiencing homicidal or suicidal ideations for the period prior to September 1, 2006.  In fact, the Veteran has specifically reported that he had not experienced suicidal ideations since his most recent hospitalization for such in 1999.  The Veteran has not presented with significant depression, he has reported that his panic attacks had subsided, and while he experienced irritability and anger, the symptoms were not severe.  There is no indication from the treatment notes that the Veteran had any deficiencies in speech, judgement, or insight.  He has not been found to exhibit delusions or hallucinations.  While the Veteran has endorsed a difficulty in maintaining appropriate relationships, he has reported maintaining friendships with other members of AA and even reported socializing with those friends outside of the meeting setting.  The Veteran was also able to maintain a relationship with his granddaughter and participated in her life activities.  The March 2000 VA examiner also specifically noted that so long as the Veteran maintained his sobriety, he would be able to function independently.  Accordingly, there is no indication from the record that the Veteran's symptoms were so severe as to cause deficiencies in most areas prior to September 1, 2006.  Therefore, the Board finds that an initial rating in excess of 50 percent for PTSD prior to September 1, 2006, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).   

Consideration has been given to assigning staged rating for the period prior to September 1, 2006.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the Veteran's PTSD are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  Further, the evidence does not show marked interference with employment as a result of his PTSD alone.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2017).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with MDD prior to September 1, 2006, is denied. 




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


